        Case 2:20-cv-02386-EFB Document 16 Filed 01/19/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                             IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11

12   RONNIE CHEROKEE BROWN,                            Case No. 2:20-cv-2386-EFB P
13                                          Plaintiff, [PROPOSED] ORDER
14                  v.
15
     D. KATZ, et al. ,
16
                                         Defendant.
17

18
           The Office of the Attorney General is specially appearing in this matter to request an
19
     extension of time to execute a service waiver. Good cause appearing, the first request for an
20
     extension of time in which to execute a service waiver for Defendant Katz is GRANTED.
21
     Defendant Katz will have forty-five days from the date of this order to execute a waiver of
22
     service. The Clerk of the Court shall terminate ECF No. 15.
23

24   Dated: January 19, 2021.
25

26

27

28

                                                                     [Proposed] Order (2:20-cv-2386-EFB P)
